PER CURIAM.
Petitioner seeks a writ of mandamus to compel the respondent agency to issue petitioner’s registration as a Seller of Travel pursuant to section 559.928, Florida Statutes (2002).
Before petitioner’s original registration expired, petitioner submitted an application for registration renewal. Pursuant to section 559.928(8), applications are subject to the provisions of section 120.60. Section 120.60(1) provides that the agency must approve any application for a license if the agency has not approved or denied the application within the time periods prescribed by that subsection. Here, the agency failed to initiate a proceeding concerning the renewal application under sec*295tions 120.569 and 120.57, accordingly, the 90-day time period to act on the application was not tolled. Section 120.60(1). Because the agency failed to approve or deny the application within the 90-day time period, the agency must approve the renewal application. See Tuten v. Department of Envtl. Prot., 819 So.2d 187 (Fla. 4th DCA 2002); Florida Acad. of Cosmetic Surgery, Inc. v. Department of Health, Bd. of Medicine, 771 So.2d 602 (Fla. 1st DCA2000); Krakow v. Department of Prof'l Regulation, Bd. of Chiropractic, 586 So.2d 1271 (Fla. 1st DCA 1991).
The petition for writ of mandamus is granted with directions to the agency to issue petitioner’s registration.
PETITION GRANTED.
ERVIN, BOOTH and BROWNING, JJ., concur.